UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-2149


SANTOS E. REYES, a/k/a Santos E. Reyes Chicas,

                    Petitioner,

             v.

JEFFERSON B. SESSIONS III, Attorney General,

                    Respondent.



On Petition for Review of an Order of the Board of Immigration Appeals.


Submitted: April 27, 2018                                         Decided: May 3, 2018


Before FLOYD and THACKER, Circuit Judges, and SHEDD, Senior Circuit Judge.


Petition dismissed in part and denied in part by unpublished per curiam opinion.


Randall L. Johnson, JOHNSON & ASSOCIATES, P.C., Vienna, Virginia, for Petitioner.
Chad A. Readler, Acting Assistant Attorney General, Anthony C. Payne, Assistant
Director, Jeffery R. Leist, Senior Litigation Counsel, Office of Immigration Litigation,
UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Santos E. Reyes, a native and citizen of El Salvador, petitions for review of an

order of the Board of Immigration Appeals denying Reyes’ motion to reopen his removal

proceedings. For the reasons set forth below, we dismiss in part and deny in part the

petition for review.

       Before this court, Reyes asserts various errors related to the denial of his

application for cancellation of removal. But these issues were fully litigated in Reyes’

initial removal proceedings and first petition for review. See Reyes v. Lynch, 611 F.

App’x 161 (4th Cir. 2015). Indeed, the only administrative order that is properly before

us is the Board’s order denying Reyes’ motion to reopen removal proceedings.

Accordingly, we limit our review to that order and dismiss the petition for review to the

extent Reyes challenges either the agency’s earlier denial of his application for

cancellation of removal or this court’s affirmance of that ruling.

       Turning to the Board’s denial of Reyes’ motion to reopen, we have reviewed

Reyes’ claims in conjunction with the administrative record and conclude that the Board

did not abuse its discretion in denying the motion as untimely and for failing to establish

his prima facie eligibility for relief from removal. See 8 C.F.R. § 1003.2(a), (c) (2017);

Mosere v. Mukasey, 552 F.3d 397, 400 (4th Cir. 2009); see also Prasad v. Holder, 776

F.3d 222, 228 (4th Cir. 2015) (reaffirming that the Board may deny a motion to reopen

“solely on the ground that [the alien] has not established prima facie eligibility for” the

relief he seeks). Accordingly, we deny the petition for review in part for the reasons

stated by the Board. See In re Reyes (B.I.A. Aug. 30, 2017). We dispense with oral

                                             2
argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.



                                                       PETITION DISMISSED IN PART,
                                                                   DENIED IN PART




                                            3